COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


CHECKERED FLAG MOTOR CAR COMPANY
AND
VADA GROUP SELF-INSURANCE ASSOCIATION
                                             MEMORANDUM OPINION*
v.   Record No. 1290-99-1                         PER CURIAM
                                               OCTOBER 5, 1999
THANNIMALI V. CHETTIAR


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Steven H. Theisen; Midkiff & Hiner, P.C., on
             briefs), for appellants.

             (Karen M. Rye; Kenneth J. Coughlan; Law
             Office of Karen M. Rye, on brief), for
             appellee.


     Checkered Flag Motor Car Company and its insurer

(hereinafter referred to as "employer") contend that the

Workers' Compensation Commission erred in finding that

Thannimali V. Chettiar proved that (1) he sustained an injury by

accident arising out of his employment on September 7, 1995; and

(2) his medical treatment and disability due to his Charcot foot

was causally related to his September 7, 1995 injury by

accident.     Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.




     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
Accordingly, we summarily affirm the commission's decision.    See

Rule 5A:27.

                                I.

     "To prove the 'arising out of' element, [in a case

involving injuries sustained from falling at work, claimant]

must show that a condition of the workplace either caused or

contributed to [his] fall."   Southside Virginia Training Ctr. v.

Shell, 20 Va. App. 199, 202, 455 S.E.2d 761, 763 (1995) (citing

County of Chesterfield v. Johnson, 237 Va. 180, 184, 376 S.E.2d

73, 76 (1989)).   "Whether an injury arises out of the employment

is a mixed question of law and fact and is reviewable by the

appellate court."   Plumb Rite Plumbing Serv. v. Barbour, 8 Va.

App. 482, 483, 382 S.E.2d 305, 305 (1989).

     In ruling that Chettiar proved that the conditions of his

employment caused him to trip on the steps, the commission found

as follows:

          [T]he testimony establishes that the
          employer's salespeople take part in an "open
          game" to reach customers and whoever reaches
          the customer first gets to attempt the sale.
          On the day of the accident, [Chettiar] and
          other salespeople were heading quickly
          toward a customer. [Chettiar] did not focus
          his attention on the stairs when he tripped
          and fell because he was rushing to reach the
          customer first. The way in which [Chettiar]
          was discharging his duties as a car salesman
          in a competitive environment created by the
          employer "increased his risk of falling on
          this occasion and directly contributed to
          cause his fall . . . [His] injury occurred


                               - 2 -
          because of the performance of his job duties
          in a particular manner."

(Citation omitted.)

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).        The

testimony of Chettiar and his co-worker, Brian Mulligan,

constitutes credible evidence to support the commission's

factual findings.   Based upon these findings, the commission

could reasonably infer that Chettiar's employment-related need

to rush to reach a customer first in order to have the

opportunity to make a sale distracted him from focusing on the

stairs, which caused him to fall and resulted in his injuries.

"Where reasonable inferences may be drawn from the evidence in

support of the commission's factual findings, they will not be

disturbed by this Court on appeal."       Hawks v. Henrico County

Sch. Bd., 7 Va. App. 398, 404, 374 S.E.2d 695, 698 (1988).

Here, the evidence supported an inference that conditions of the

workplace either caused or contributed to Chettiar's injuries.

                                  II.

     "The actual determination of causation is a factual finding

that will not be disturbed on appeal if there is credible

evidence to support the finding."        Ingersoll-Rand Co. v. Musick,

7 Va. App. 684, 688, 376 S.E.2d 814, 817 (1989).       "Medical

evidence is not necessarily conclusive, but is subject to the

                                 - 3 -
commission's consideration and weighing."      Hungerford Mechanical

Corp. v. Hobson, 11 Va. App. 675, 677, 401 S.E.2d 213, 214

(1991).

     In finding that Chettiar proved a causal relationship

between his September 7, 1995 injury by accident and his Charcot

foot condition, the commission found the medical records and

opinions of Dr. William P. Grant, a board certified foot and

ankle surgeon, to be persuasive.   Dr. Grant testified in his

deposition that Chettiar suffers from a Charcot deformity in his

left foot, which is a condition where the bony and joint

structure is destroyed because neural damage causes the patient

to be unaware of injury to the area.     Dr. Grant opined that

"[t]raumatic injuries . . . seem to be the prodrome that causes

the condition to manifest itself."      Dr. Grant stated that

Charcot joint may develop after a minor slip and fall with only

overt signs of swelling.   He opined that Chettiar's treatment

and disability for his Charcot foot were causally related to his

September 7, 1995 fall.    The record established that Dr. Grant

was well aware of Chettiar's medical history, treatment, and his

fall at work.   Dr. Grant's medical records and his deposition

testimony provide credible evidence to support the commission's

finding.   Accordingly, we will not disturb that finding on

appeal.




                                - 4 -
For these reasons, we affirm the commission's decision.

                                                   Affirmed.




                         - 5 -